Citation Nr: 1515569	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-06 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 2010, for eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.

2.  Whether the effective date of compensation for a left knee replacement warrants revision on the basis of a clear and unmistakable error.

3.  Whether the effective date of compensation for a left ankle strain warrants revision on the basis of a clear and unmistakable error.

4.  Whether the effective date of compensation for a right knee disability warrants revision on the basis of a clear and unmistakable error.

5.  Entitlement to an evaluation in excess of 30 percent for a left knee replacement.

6.  Entitlement to an evaluation in excess of 20 percent for a left ankle strain.

7.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

9.  Entitlement to an evaluation in excess of 10 percent for a scar of the right knee.

10.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another (A&A) or housebound status (HB).

[The issue of entitlement to Department of Veterans Affairs (VA) home loan benefits will be the subject of a separate Board of Veterans' Appeals (Board) decision.]



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January to April 1980.

These matters come before the Board on appeal from October 2010 and November 2013 rating decisions by the Winston-Salem, North Carolina, Regional Office (RO) of VA.  Entitlement to SMC was denied in November 2013; the remainder of the issues addressed herein were denied in the October 2010 decision.  The Board is aware that the appeal with regard to SMC was only recently perfected; however, it has been perfected and the issue is therefore within the Board's jurisdiction.  The Board exercises that jurisdiction in the interest of judicial efficiency in this case.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In filing various substantive appeals in connection with his claims, the Veteran has at various times requested an in-person hearing before a Veterans Law Judge at the RO (Travel Board (TB) hearing), stated he does not want any hearing, requested a hearing at the Board's Washington, DC, offices (Central Office (CO) hearing), and requested a hearing via videoconference from the RO (Video hearing.)

In January 2015, he was in fact notified that a CO hearing had been scheduled for him in March 2015.  In February 2015 correspondence he then stated he would not be able to attend that hearing due to ongoing knee problems after a right knee surgery.  He did not clearly withdraw the request or ask for rescheduling.

The RO therefore contacted the Veteran by phone to clarify his desire with regard to Board hearings.  He stated clearly and emphatically that he desired Video hearings for all of his appeals.  He reiterated that he would not be able to attend the CO hearing, and would instead request a Video hearing.  His most recent relevant submission, a March 2015 substantive appeal on the issue of SMC, expresses a desire for a Video hearing.

In light of the clarification from the Veteran and his unequivocal expression of a desire for a hearing, remand is required.  The Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for a Board hearing.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Video hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference from the RO, on the issues captioned above.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




